Title: From Thomas Jefferson to Albert Gallatin, 4 May 1804
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir 
            Monticello May 4. 04.
          
          I have recieved from mr Nicholas a letter in which is the following passage. ‘if mr Gallatin will write to mr Davis that he may resign, & send his letter, with a commission for me, under cover to my brother, I will be in Richmond on Friday or Saturday in the next week (the 11th. or 12th. inst.) and will go on from thence immediately for Norfolk. in a day or two my determination will be made. if it is to accept, I will have mr Davies’s letter delivered in a proper manner, & instantly enter on the duties of the office. if on the contrary I cannot undertake the business, I will immediately return the papers to you at Washington. my present impression is that I shall take the office; but if I do not, it will be best on every account that it should not be known it was offered to me. if there is any thing improper in this course, I will go first to Norfolk, and will write you from thence whether I can undertake the emploiment or not. I should prefer the former mode, as it would save time & trouble, and would be least likely to be misinterpreted.’
          I have answered to mr Nicholas that I was afraid that the method most agreeable to him was already put out of our power, and that in consequence of my letter of the 27th. to you, you would have already written to Davis; but that I would write to you this day, and if nothing was yet done, I did not doubt you would be so good as to lodge with his brother in Richmond what he desired & by the day he desired: but that if you had already written to Davis, then we should follow his second course, to wit, wait till we heard from him from Norfolk before we should issue a commission. I suppose I must have misunderstood him in supposing he had absolutely made up his mind. my letter of the 27th. was written under that impression: and if not too late I will ask the favor of you to correct it. I shall set out on Sunday or Monday for Washington & be there on Wednesday or Thursday. accept my affectionate salutations & assurances of great esteem & respect.
          
            Th: Jefferson 
          
        